Title: From George Washington to William Pearce, 14 December 1794
From: Washington, George
To: Pearce, William


        
          Mr Pearce
          Philadelphia Decr 14th 1794
        
        Your letter of the 7th instt, enclosing the reports of the preceeding week, came duly to hand.
        I approve your idea of clearing up the wood between the fence and the road, and letting it lay over to another year; but quere, would it not be better, instead of cleaning the ground thoroughly, and exposing the earth to the rays of the summers sun, to have it well grubbed, & lye with all the brush on it until the proper period arrives for breaking it up for Corn? In many places, this is a universal practice; and in the opinion of some (especially in the Northern & Eastern States) an indispensable one. They have

two ways of doing this. The one is, by letting the brush lye on the ground until the leaves, and small twigs have fallen, & are beginning to rot; which, when plowed in, occasions putrefaction & fermentation, and of course more product, after these have happened. The other is, to let the brush lye (not in heaps, by piling it up, but as it is cut off) until the Spring, and then set fire to it; which spreading over the whole surface, equally, warms the earth, while the ashes serve as a manure. wch of these is best, or whether either of them are better than to expose the soil to the Sun (as it is of a cold & sour nature) deserves consideration. At any rate I agree with you in opinion, that it is best, as you have already plowed up No. 6 at Muddy hole, not to tend the ground (now in wood, and of wch we are speaking) in Corn next year. My wish, as I mentioned in a former letter, is, that when the ground is cleared, every thing that can be taken up by the Roots may be grubbed; for though more time will be required to do this—yet, in the end, labour will be saved by it; as to lay the grubs all one way, will also do.
        I am very willing that you shd tend the Number of Corn holes at the mansion house which you propose, & with the force belonging to that place; but do you not mean to comprehend the ground between the Orchard & outer fence, as well as the Orchard itself? the first is necessary in order to clean, & get the ground in order; as bushes & shrubs are spreading over it. But where, & in what manner do you mean to have the communication between the Stables & the pasture below the Hill? The most natural one, at least the one most out of sight, would be by a lane around the clover lot, by the Quarters back side. The fence to inclose that field, for Corn, ought not to appear in view of the house; & for that reason shd descend the hill (far enough to effect this purpose) that goes from the lot where the Potatoes grew last year to where the old cabbins stood.
        I likewise think with you that the field between the Meadows and Mill would hardly pay the cost of cultivation until all the woods which are therein is cleared up; and therefore have no objection to letting it remain awhile longer: but I cannot consent, in order to effect this, to be tending the same fields over & over again; because they may happen, at this moment, to be in somewhat better condition. This would be continuing a practice which has been the destruction of my land hitherto, and which

my great aim & endeavor is to avoid. By the last report from Union farm I perceive you are plowing in No. 6, but for what purpose I cannot conceive, as I have not recollection enough of my plan of rotine to decide whether it is agreeable thereto—but know that it was in small grain last year & in Corn the year before and parts of it extremely poor. Nor do I at this moment call to mind, what field, at that farm, goes into Corn next year; if it be No. 4, as part of it, according to both our ideas had better lay longer untilled, I would ask whether the difficiency might not be made up for the hands thereof by tending the Inclosure between the white gates & the gate in the hollow? Good part of that Inclosure, if the trees were trimmed up, and in some places thinned, would bring (for it has brought) good corn.
        I hope, and wish, Allison may turn out well. I know nothing of the one you have engaged—but it is a family of very little respectability, and closely connected with a set of people about my Mill—the Pools particularly—than whom I believe, a more worthless set are no where to be found. It was this Allison too, if I mistake not, with whom Crow spent, or rather mispent much of his time.
        I remember well your speaking to me concerning the erecting sheds for the Cattle by the New barn at Union farm & my consent thereto—nor do I object to them now—On the contrary am much pleased that you are extending them to all the farms—but desire that these may not prevent the erection of those I had contemplated by the Barn at Dogue run for the work horses & cattle, so soon as the Carpenters are enabled to build them.
        I perceive you are gathering thorn berries, with which I am pleased; but to turn them to account they must lye buried a year before they are sown—I presume however, you have informed yourself of all this.
        Is it possible that the Wheat you send to Mill should only weigh 48½ & 49 lbs. pr Bl? the Millers report says this.
        Let me have the dates of the deposits of the money which you placed in the Bank of Alexandria; they are not mentioned in the Memm which came in your last letter.
        Is Oneil still quarrying stone at Mount Vernon? What has he raised and what has become of it. I remain—Your friend &ca
        
          Go: Washington
        
       